Citation Nr: 0608790	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  00-08 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The appellant is the widow of the veteran, who had active 
service from December 1943 to July 1968.  He died in August 
1992.  This case comes before the Board of Veterans' Appeals 
(Board) from rating actions by the above Regional Office (RO) 
of the Department of Veterans Affairs (VA).

In December 2001 and January 2006, the appellant provided 
testimony, separately, before two of the undersigned Members 
of the Board.  Transcripts of the hearings are of record.  By 
way of procedural background, the Board notes that, in 
December 2002, the Board denied the appellant's request to 
reopen her claim for service connection for the cause of the 
veteran's death (previously denied by the Board in 1996), and 
stayed the claim of entitlement to DIC under 38 U.S.C.A. 
§ 1318.

The veteran appealed the cause-of-death issue to the U.S. 
Court of Appeals for Veterans Claims (Court).  While that 
case was pending at the Court, the appellant's attorney and 
the VA Office of the General Counsel filed a joint motion to 
remand the appellant's claim, for readjudication.  In a 
December 2003 Order, the Court granted the joint motion, 
vacated the Board's decision, and remanded this case to the 
Board.  In compliance with the Court's order, the Board 
remanded the appellant's claims to the RO in July 2004.  All 
directed additional development has been completed, and the 
appellant's claims are ready for review by the Board.


FINDINGS OF FACT

1.  In a February 1996 Board decision, the appellant was 
denied entitlement to service connection for the cause of the 
veteran's death, on the basis that her claim was not well 
grounded.  She appealed to the Court of Appeals for Veterans 
Claims, and the decision of the Board was affirmed by the 
Court in July 1997; thus, it is final.


2.  The evidence associated with the claims file since the 
February 1996 Board decision is not, either by itself or in 
connection with evidence already of record, so significant 
that it must be considered in order to fairly decide the 
merits of the claim of entitlement to service connection for 
the cause of the veteran's death.

3.  At the time of his death the veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability rated totally disabling for a period of 
10 years immediately preceding death.


CONCLUSIONS OF LAW

1.  The February 1996 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002 & Supp. 2005); 38 C.F.R. § 20.1100 (2005).

2.  The evidence received since the February 1996 Board 
decision is not new and material, and the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death may not be reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2005); 38 C.F.R. § 20.1100 (2005); 
38 C.F.R. § 3.156(a) (2001).

3.  The criteria for entitlement to dependency and indemnity 
compensation under 38 U.S.C.A. § 1318 are not met.  38 
U.S.C.A. § 1318 (West 2002 & Supp. 2005); 38 C.F.R. § 3.22 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (here, the RO) decision on a claim for VA 
benefits.  In the present case, this was not done.  In the 
present case, the unfavorable RO decision that is the basis 
of this appeal was already decided and appealed prior to VCAA 
enactment.  The Court acknowledged in Pelegrini that where, 
as here, the section 5103(a) notice was not mandated at the 
time of the initial decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, at 120.

In an August 2004 letter, the RO informed the appellant of 
its duty to assist her in substantiating her claims under the 
VCAA, and the effect of this duty upon her claims.  In 
addition, the appellant was advised, by virtue of a detailed 
February 2000 statement of the case (SOC) and March 2001, May 
2001, October 2004, December 2004, and February 2005 
supplemental statements of the case (SSOCs) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate her claims.  We 
therefore believe that appropriate notice has been given in 
this case.  Further, the claims file reflects that the 
October 2004 SSOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2005).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claims has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  Moreover, no prejudice is 
identified under the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (March 
3, 2006).

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Service Connection - Cause of Death

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.  When it is determined that a veteran's death 
was service connected, his surviving spouse is generally 
entitled to DIC.  See 38 U.S.C.A. § 101.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service-connected disability accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Section 3.156(a) of 38 C.F.R. was amended pursuant to the 
VCAA in August 2001, and the amendment was explicitly made 
applicable only to applications to reopen finally disallowed 
claims received by VA on or after August 29, 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a) (2005)).  As the appellant's application to reopen 
was received prior to that date, in March 1999, the pre-
existing version of 38 C.F.R. § 3.156 applies.  All citations 
in this decision refer to the "old" version of 38 C.F.R. § 
3.156.

With the above criteria in mind, the relevant evidence will 
be summarized.  A February 1996 Board decision denied service 
connection for the cause of the veteran's death because there 
was no evidence of a relationship between the causes and 
contributing causes of the veteran's death and his military 
service.  That decision, subsequently affirmed by the Court 
of Appeals for Veterans Claims, is final.  No other decision 
specifically addressed the issue of service connection for 
the cause of the veteran's death until the June 1999 rating 
decision, as to which the appellant perfected the current 
appeal.

The evidence of record at the time of the February 1996 Board 
decision included the veteran's service medical records and a 
December 1968 VA examination report.  A March 1969 rating 
decision showed he was awarded service connection for 
arthritis of the left knee, a gunshot wound to the left foot, 
and glaucoma, each rated as 10 percent disabling, and for a 
gunshot wound to the left hand; gunshot wound scars on the 
back, hips, occiput, and right lower extremity; otitis 
externa; pilonidal cystectomy; and appendectomy, all rated at 
0 percent (noncompensable).

Beaumont Army Medical Center records dated from May 1969 to 
August 1991 show the veteran was treated there for various 
disorders.  The August 1991 treatment records show a 
diagnosis of prostatic carcinoma.

A June 1992 VA outpatient record shows the veteran underwent 
prostatectomy in October 1991.  He was treated in May 1992 
for removal of a kidney stone, and was also diagnosed with 
jaundice.

July and August 1992 VA treatment records show the veteran 
had metastatic cancer of the bone, brain, and lungs.

The veteran's August 5, 1992, death certificate shows the 
immediate cause of his death was metastatic cancer to the 
brain and bone, unknown primary.  An underlying cause was 
chronic renal failure.

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision: 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Evidence added to the record in conjunction with the 
appellant's claim to reopen includes duplicate copies of the 
veteran's service medical records.

The appellant also submitted additional treatment records, 
some of which are duplicates, from the Beaumont Army Medical 
Center, dated in 1991 and 1992.  These records describe the 
treatment of the veteran's disorders, including kidney 
failure and prostate cancer, in the months just prior to his 
death.

In December 2001, the appellant testified before the Board 
via videoconference.  She contended that the veteran's cancer 
was of unknown primary.  She believed the shrapnel wound the 
veteran had incurred, with a fragment still in his body, led 
to his cancer.

The appellant testified again at a videoconference hearing 
before the Board in January 2006.  She testified again that 
her husband's cancer was from an unknown primary site.  She 
said the doctors were not sure whether it started in his 
pancreas.  She contended that, since the doctors did not know 
the origin of the veteran's cancer, it should be granted 
service connection.  The appellant also asserted that the 
veteran's service-connected gunshot wound led to his renal 
failure.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for the cause of the veteran's 
death.  While the Army Medical Center records and personal 
written statements and testimony do constitute new evidence, 
in that they were not of record at the time of the previous 
decision, they are not material because they do not bear 
directly and substantially on the issue at hand.

In this regard, these reports do not, nor does any of the 
additional testimony or evidence submitted in connection with 
the claim to reopen, demonstrate that the veteran's death was 
related to his military service.  Specifically, none of the 
new evidence provides competent information to link the 
veteran's death with any of his service-connected 
disabilities or with any incident that occurred in service.  
The new evidence provided by the appellant only shows the 
veteran was treated for numerous disorders in 1991 and 1992, 
many years after service, in the months leading up to his 
death.  This evidence is not material, because it does not 
tend to show that the veteran's death was related to his 
military service or any service-connected disability.  
Therefore, even if the evidence were deemed sufficient to 
reopen the claim, the complete record, as discussed above, 
fails to provide a linkage between in-service symptomatology 
and the veteran's death.

In reaching the above determination, the Board recognizes the 
sincere contention of the appellant that the veteran's cancer 
was of unknown primary source and could have been caused by 
his shrapnel wound.  However, there is no medical evidence to 
corroborate the appellant's argument.  While we certainly 
respect the appellant's right to offer her opinion, she is 
not deemed competent to present evidence as to medical 
diagnosis, medical etiology, or causation.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge," aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for the cause of the veteran's death.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).  Because the evidence is not new 
and material, no further adjudication of this claim is 
warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

III.  DIC - 38 U.S.C.A. § 1318

Pertinent law and regulations provide that a surviving spouse 
may be entitled to dependency and indemnity compensation in 
the same manner as if the veteran's death were service-
connected, under certain specific conditions.  VA shall pay 
DIC under 38 U.S.C.A. § 1318 to the surviving spouse of a 
veteran who dies not as the result of his own willful 
misconduct, and who at the time of death was in receipt of or 
"entitled to receive" compensation for a service-connected 
disability rated totally disabling provided - (1) the 
disability was continuously rated totally disabling for a 
period of at least 10 consecutive years immediately preceding 
death; (2) the disability was continuously rated totally 
disabling since the veteran's release from active duty and 
for a period of at least five years immediately preceding 
death; or if the veteran would have been entitled to receive 
such compensation but for clear and unmistakable error (CUE) 
in previous final RO decisions and certain previous final 
Board decisions; or (3) the veteran was a former POW who died 
after September 30, 1999, and the disability was continuously 
rated totally disabling for a period of not less than one 
year immediately preceding death.  38 U.S.C.A. § 1318(b); 38 
C.F.R. § 3.22(a).

"Entitled to receive" means that, at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA, or had a total rating based upon individual 
unemployability (TDIU), but was not actually receiving 
compensation for an enumerated reason.  See 38 C.F.R. §§ 
3.22, 4.16.

The Board notes that, for several years, there was a legal 
controversy over the interpretation and applicability of 
section 1318.  In Wingo v. West, 11 Vet. App. 307 (1998), the 
Court of Appeals for Veterans Claims interpreted 38 C.F.R. § 
3.22(a) as permitting a DIC award in a case where the veteran 
in a claim had never established entitlement to VA 
compensation for a service-connected total disability and had 
never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period before he died.  The Court concluded that the language 
of section 3.22(a) would permit a DIC award where it is 
determined that the veteran "hypothetically" would have 
been entitled to a total disability rating for the required 
period if the veteran had applied for compensation during his 
or her lifetime.

The Secretary of Veterans Affairs, in a final rule effective 
on January 21, 2000, amended 38 C.F.R. § 3.22(a), to clearly 
define "entitled to receive" so as to exclude the 
"hypothetical" entitled-to-receive section-1318(b) basis 
recognized in the aforementioned caselaw.  65 Fed. Reg. 3,388 
(Jan. 21, 2000).  Thus, the Wingo precedent has been rendered 
ineffective.  The revision reflects VA's conclusion that 38 
U.S.C.A. § 1318(b) authorizes payment of DIC only in cases 
where the veteran had, during his or her lifetime, 
established a right to receive total service-connected 
disability compensation for the required period or would have 
established such a right if not for clear and unmistakable 
error by VA.

In August 2002, cases involving the issue of entitlement to 
benefits under the provisions of 38 U.S.C.A. § 1318 were 
placed under a temporary stay of adjudication in accordance 
with the directions of the U.S. Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates v. Secretary of Veterans Affairs, 260 
F.3d 1365 (Fed. Cir. 2001).  Subsequently, the Federal 
Circuit Court revised the stay order and directed VA to 
process all claims for DIC under section 1318, including 
"hypothetical entitlement" claims, except for those in 
which a survivor seeks to reopen a claim on the grounds of 
new and material evidence, pending further rulemaking 
proceedings.  National Organization of Veterans' Advocates v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 
2003).  See Chairman's Memorandum No. 01-03-09 (April 8, 
2003).  Since the temporary stay has been lifted with regard 
to this issue as presented in the present appeal, the Board 
will proceed with consideration of the appellant's claim for 
entitlement to DIC under 38 U.S.C.A. § 1318.

We are aware that where pertinent law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant applies unless 
Congress has provided otherwise or permitted the Secretary to 
do otherwise and the Secretary has done so.  See VAOPGCPREC 
7-2003 (Nov. 19, 2003).  In section 3.22, the more favorable 
version to the appellant must apply.  However, considering 
that the veteran had not been in receipt of, or entitled to 
receive, a total disability evaluation for 10 years or more, 
the application of either version of 38 C.F.R. § 3.22(a) 
would result in the same outcome, and the Board finds that 
the appellant is not prejudiced by the Board's proceeding to 
final appellate review.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).




In this matter, none of the three bases for establishing 
entitlement to DIC under 38 U.S.C.A. § 1318 has been met.  
Paragraphs (1) and (2) do not apply because the veteran had 
no service-connected disabilities to be continuously rated 
100 percent disabling for ten years, or even five years, 
immediately preceding his death, and there is no indication 
of CUE in the prior decisions.  Paragraph (3) does not apply 
because there is no evidence the veteran was a former POW.

As stated before, the veteran died in February 1992 and was 
rated at a combined total of 30 percent disabled at the time 
of his death.  Similarly, the record shows that the decedent 
had not applied for a total disability rating, nor had any 
such claim been implied by the RO based upon the evidence.  
Therefore, it is clear that the veteran was not in actual 
receipt of or entitled to receive (but for military retired 
pay) compensation at a total disability rating for 10 
consecutive years prior to his death, as is required to be 
entitled to DIC under 38 U.S.C.A. § 1318(b)(1).  See Wingo, 
supra.

The Board appreciates the sincere testimony and statements 
proffered by the appellant.  In the present matter, however, 
we are constrained to follow the provisions of law governing 
this type of claim.  The Court has held that, when the law 
and not the evidence is dispositive, a claim for entitlement 
to VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  As the law is dispositive of the 
section 1318 issue in the instant case, as related to the 
claim for DIC benefits, the benefit-of-the-doubt rule is not 
for application, and the appeal must be denied.





ORDER

New and material evidence having not been submitted, the 
claim for service connection for the cause of the veteran's 
death is denied.

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 is denied.



____________________________	
	____________________________
        ANDREW J. MULLEN				       A. BRYANT
          Veterans Law Judge					  Veterans 
Law Judge
    Board of Veterans' Appeals			       Board of 
Veterans' Appeals



____________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


